This is an action for damages for personal injuries. Demurrer to the complaint was sustained without leave to amend and judgment accordingly went for defendant. Plaintiff appeals.
[1] The complainant alleged, in effect, that appellant was an employee of respondent, charged with the duty of operating an emery-wheel for the purpose of sharpening tools; that while appellant was engaged in the performance of this duty the revolving wheel, then being defective and unsafe, "flew into pieces and parts", the pieces striking appellant in the face and inflicting certain specified injuries, whereby appellant was damaged in a specified amount. The demurrer was interposed upon the ground, among others, that the court had no jurisdiction of the subject matter of the action. It was properly sustained without leave to amend. It is well settled that pursuant *Page 439 
to the terms of the Workmen's Compensation Act the Industrial Accident Commission has exclusive jurisdiction of such claims as that presented by the complaint. It is plain that appellant, an employee, was injured as the result of an accident arising out of and in the course of his employment.
Judgment affirmed.
Craig, J., and Stephens, J., concurred.